Citation Nr: 0902136	
Decision Date: 01/21/09    Archive Date: 01/29/09

DOCKET NO.  07-26 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include bipolar disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1993 to 
December 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Portland, Oregon, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to the 
benefits currently sought on appeal.

The veteran was scheduled for a hearing before a Board member 
at the RO in September 2008.  The veteran failed to appear 
for the hearing, and did not request that it be rescheduled.  
Accordingly, the appeal may be decided without further delay.  


FINDINGS OF FACT

1.  A psychiatric disability, to include bipolar disorder and 
PTSD, clearly and unmistakably was exhibited and treated in 
the years prior to the veteran's service entry.

2.  A psychiatric disability clearly and unmistakably did not 
undergo an increase in severity during service.

3.  Hepatitis C was not present in service, did not manifest 
until many years following service, and is not otherwise 
related to service.


CONCLUSIONS OF LAW

1.  The presumption of soundness at service entrance has been 
rebutted and a pre-existing psychiatric disability, to 
include bipolar disorder and PTSD, was not aggravated 
therein. 38 U.S.C.A. 1111, 1131, 1153 (West 2002); 38 C.F.R. 
§ 3.306(a) (2008).

2.  Hepatitis C was not incurred or aggravated by active 
military service.  38 U.S.C.A. §§ 1131, 5103-5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In correspondences dated March 2005 and June 2008, the RO 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159 (b) (2008).  
Specifically, the RO notified the veteran of information and 
evidence necessary to substantiate his claim.  He was 
notified of the information and evidence that VA would seek 
to provide and the information and evidence that he was 
expected to provide.  The June 2008 notice informed the 
veteran of the process by which disability ratings and 
effective dates are assigned.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  

The Board declines to obtain a medical examination or nexus 
opinion with respect to the veteran's service connection 
claims.  As will be discussed, while there is a current 
diagnosis of the disabilities, there is no indication that 
they may be associated with service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  In view of the absence of 
pathology in service, and the first suggestion of Hepatitis C 
many years after active duty, relating current Hepatitis C to 
service would certainly be speculative.  The Board notes that 
service connection may not be based on a resort to pure 
speculation or even remote possibility. See 38 C.F.R. § 3.102 
(2008).  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  38 
U.S.C.A. § 5103A(a)(2).  

The Board finds that there is no reason to obtain a medical 
examination or opinion in relation to the veteran's other 
claims.  There is no evidence that establishes that the 
veteran suffered an event, injury or disease in service that 
aggravated his bipolar disorder or PTSD.  38 C.F.R. § 3.306.  
Here, the veteran was only in the service for 21 days before 
being medically disqualified due to an unrelated medical 
disorder.  The Board concludes that the appeal may be 
resolved without remanding for further development.  

Service Connection for Bipolar Disorder

The veteran seeks service connection for a psychiatric 
disability, to include bipolar disorder.  He contends he had 
the mood disorder stemming from childhood abuse and that his 
condition was aggravated in service.  In general, service 
connection will be granted for disability resulting from 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  A 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease. 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.306 
(b).  The presumption is rebutted where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment, and was not 
aggravated by such service.  "[T]he Government must show 
clear and unmistakable evidence of both a preexisting 
condition and a lack of in-service aggravation to overcome 
the presumption of soundness . . ." Wagner v. Principi, 370 
F.3d 1089 (Fed. Cir., 2004), see also, VAOPGCPREC 3-2003 
(July 16, 2003) (cited at 69 Fed. Reg. 25,178 (May 5, 2004)).   
If the government fails to rebut the presumption of soundness 
under section 1111, the veteran's claim is one for service 
connection rather than for service-connected aggravation.  
Wagner, id. 

Here, the veteran's August 1993 pre-induction examination 
failed to note that the veteran was diagnosed with bipolar 
disorder prior to service.  The examination report notes that 
he received counseling at the age of 11 due to problems with 
his stepfather, but does not show a diagnosis of bipolar 
disorder, or for any other psychiatric disability.  Only such 
conditions as are recorded in examinations reports are to be 
considered as noted.  38 C.F.R. § 3.304 (b).  Therefore, the 
Board must consider if the presumption of soundness is 
rebutted by clear and unmistakable evidence.  

The evidence indicates that the veteran was treated and 
diagnosed with bipolar disorder prior to service in 1992.  
The veteran's pre-service 1992 psychiatric records are not 
part of his file, however, his records were reviewed by a 
private neuropsychologist whose report is of record.  In his 
September 2004 report, the neuropsychologist indicates that 
he reviewed the veteran's school records, police reports, 
mental health records and his 1992 psychiatric records which 
showed a diagnosis of bipolar disorder and substance abuse 
disorder.  Thus, this evidence clearly and unmistakably shows 
that a psychiatric disability, including bipolar disorder, 
preexisted service.

Therefore, the next step is to determine whether the 
psychiatric disability was aggravated in service.  A lack of 
aggravation may be shown by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progression of the 
preexisting disability.  VAOPGCPREC 3-2003 (July 16, 2003).  
The veteran's service treatment records are negative of any 
treatment or diagnosis of a psychiatric disability while in-
service.  The complete absences of references to psychiatric 
problems strongly indicates that there was no increase in 
service.  

There is also a lack of treatment for a lengthy period after 
service, and this again strongly indicates that no increase 
occurred in service.  The veteran's post-service records show 
psychiatric treatment beginning in 1998, following his 
incarceration.  The veteran gave a history of bipolar 
disorder and his treatment regimen for approximately 8 years 
prior.  The consulting psychiatrist noted the veteran's 
mental status and that his insight and judgment were 
adequate.  Initially, the psychiatrist could not elicit a 
true history of manic episodes, therefore, he noted the 
bipolar disorder diagnosis was by history.  The veteran  
treated for his bipolar disorder throughout his 
incarceration.  At no time did he relate his periods of 
depression or manic episodes to his military service.  In 
fact, the veteran reported his childhood problems and his 
incarceration as the underlying cause.    

Thus, there is no competent medical evidence of record, 
including the veteran's service treatment records, that shows 
that a psychiatric disability, to include bipolar disorder, 
increased in severity during service.  The records show that 
the veteran did not seek additional treatment until 4 or 5 
years following discharge from service.  Furthermore, when 
reporting the history of his disability, the veteran stated 
childhood trauma and a post-service sexual assault were the 
cause of his symptoms.  There is no medical evidence linking 
the veteran's bipolar disorder to military service.
 
In summary, the Board finds that the presumption of soundness 
in this case has been rebutted by clear and unmistakable 
evidence that the veteran's bipolar disorder existed prior to 
service and clearly and unmistakably was not aggravated 
therein.  See 38 U.S.C.A. § 1111; Wagner, supra; VAOPGCPREC 
3-2003.  The Board finds that any post-service aggravation is 
not related to any incident from the veteran's service.  
There is no medical treatment in service and therefore, no 
demonstration of a lasting worsening of the condition.  The 
evidence is clearly and unmistakably against a finding that 
the veteran's psychiatric disability, to include bipolar 
disorder, was aggravated by his military service.  Thus, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  Service connection for a psychiatric disability, to 
include bipolar disorder, is denied.      

Service Connection for PTSD

The veteran seeks service connection for PTSD.  He contends 
he had PTSD stemming from childhood, and that his PTSD was 
aggravated in service when he heard about a sexual assault on 
some female soldiers.  As previously stated, service 
connection will be granted for disability resulting from 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  A 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease. 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

As previously stated, a veteran is presumed to be in sound 
condition when examined and accepted into service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.306 
(b).  The presumption is rebutted where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment, and was not 
aggravated by such service.  Wagner, supra.  If the 
government fails to rebut the presumption of soundness under 
section 1111, the veteran's claim is one for service 
connection rather than for service-connected aggravation.  

Again, the veteran's August 1993 pre-induction examination 
failed to note that the veteran was diagnosed with PTSD prior 
to service.  Therefore, the Board must consider if the 
presumption of soundness is rebutted by clear and 
unmistakable evidence.  

The Board reviewed a September 2004 medical report from a 
private neuropsychologist.  The neuropsychologist based his 
medical opinion on a review of the veteran's school records, 
police records, mental health records and a 1992 psychiatric 
evaluation.  He interviewed the veteran in December 2003 and 
May 2004.  The neuropsychologist noted the veteran 
experienced flashbacks and other dissociation symptoms which 
the neuropsychologist felt was indicative of PTSD.  Based on 
all the available records, the neuropsychologist determined 
that the 1992 records corroborated the presence of PTSD..  
The neuropsychologist opined the PTSD was due to the 
veteran's abusive childhood.  Thus, there is competent 
evidence that the veteran's PTSD preexisted service.  This 
evidence is uncontradicted.  Finally, the Board notes that 
the veteran himself concedes that the psychiatric disorders 
existed prior to service.  The Board finds that the 
presumption of soundness has been rebutted by clear and 
unmistakable evidence.  Thus, the veteran's claim is one for 
aggravation of a pre-service disability.

The next element for consideration is whether the psychiatric 
disability was aggravated in-service.  A lack of aggravation 
may be shown by establishing that there was no increase in 
disability during service or that any increase was due to the 
natural progression of the preexisting disability.  
VAOPGCPREC 2-3003 (July 16, 2003).  The presumption of 
aggravation must be rebutted by clear and unmistakable 
evidence that the disability was not aggravated in service.  

The veteran's service treatment records have been associated 
with his claim.  There is no evidence of treatment for any 
psychiatric disability in-service.  The veteran served on 
active duty for a period of 3 weeks prior to receiving a 
medical discharge for failure to meet procurement medical 
fitness standards.  It is unclear of the basis for the 
medical discharge, although, the veteran indicates it was due 
to his eye disorder.  He does not contend, nor does the 
evidence reflect psychiatric treatment in service.    

Post service medical records confirm a diagnosis of PTSD.  In 
his September 2004 report, the neuropsychologist noted in 
1997 the veteran exhibited PTSD symptoms, including having 
flashbacks and disassociation.  The veteran reported several 
traumatic events including sexual assault, abuse and seeing a 
water heater explode almost killing his stepfather.  None of 
these stressors are related to his military services.  The 
neuropsychologist diagnosed PTSD, chronic from personal, 
physical and sexual abuse.

In February 2005, the veteran was treated at the Linn County 
Department of Health Services.  The veteran informed the 
physician that his PTSD symptoms began when he was 
approximately 5 years old, and that he had a reoccurrence 8 
years ago due to a sexual assault.  The physician noted the 
veteran's flashbacks and nightmares were consistent with 
PTSD.  The physician diagnosed PTSD and noted the veteran's 
stressors as having to get reestablished in the outside world 
after being incarcerated.  Neither the veteran nor the 
physician noted his military service as having aggravated his 
PTSD.   
  
The veteran's statement that he believes his PTSD was 
aggravated in service is not supported in the record.  The 
veteran contends that hearing about a sexual assault caused 
him to have nightmares, panic attacks and difficulty 
sleeping, however, when seeking treatment he did not relate 
these symptoms to military service.  There is no competent 
medical evidence from the service treatment records that his 
disability worsened in service.  Temporary or intermittent 
flare-ups of a pre-existing injury or disease are not 
sufficient to be considered "aggravation in service" unless 
the underlying condition, as contrasted with symptoms, has 
worsened.  Davis v. Principi, 276 F. 3d 1341, 1346- 47 (Fed. 
Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  A "lasting 
worsening of the condition" is required.  Routen v. Brown, 10 
Vet. App. 183, 189 n. 2 (1997); Verdon v. Brown, 8 Vet. App. 
529, 538 (1996).  In this case, there is no medical treatment 
in service and therefore, no demonstration of a "lasting 
worsening of the condition."  Id.

Based upon the lack of in-service clinical findings of 
treatment and the September 2004 medical report from the 
private neuropsychologist, there is clear and unmistakable 
evidence that the disability was not aggravated in service.  
38 U.S.C.A. § 1111.  The Board finds that the presumption of 
soundness in this case has been rebutted by clear and 
unmistakable evidence that the veteran's PTSD existed prior 
to service and was not aggravated therein.  See 38 U.S.C.A. § 
1111; Wagner, supra; VAOPGCPREC 3-2003.  The Board finds that 
any post-service PTSD disability is not related to any 
incident from the veteran's service.  In sum, the Board 
concludes that the veteran's PTSD clearly and unmistakably 
existed prior to service and was clearly and unmistakably not 
aggravated by service.  Thus, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  Service connection 
for PTSD is denied.      

Service Connection for Hepatitis C

The veteran seeks service connection for Hepatitis C, which 
he contends resulted from having a sexually explicit tattoo 
revised to gain entrance into the military.  The veteran does 
not contend that any military representative performed the 
revision, but that it was performed pursuant to their 
request.  In order to establish direct service connection, 
three elements must be satisfied.  There must be medical 
evidence of a current disability; medical or lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence linking the current disease or injury 
and the current disability.  See 38 C.F.R. § 3.303 (2008); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The first requirement for any service-connection claim is 
that there must be competent evidence of a disability.  The 
veteran's records from the Oregon Department of Corrections 
from March 1998 to January 2005 have been associated with his 
claim.  His records reflect that in January 2000 the veteran 
had elevated liver enzymes.  In February 2000 lab work 
confirmed that the veteran had hepatitis C.  Therefore, there 
is evidence of a current disability.

Service treatment records are void of any diagnosis or 
treatment for hepatitis C in service.  In fact, in the 
veteran's February 2005 statement in support of his claim, he 
indicates that he was diagnosed with Hepatitis C in 1998 or 5 
years post-service.  Although, the earliest medical evidence 
of record reflects a diagnosis in approximately February 
2000.  An incurrence event is not demonstrated.  

On review, the Board finds that the veteran's hepatitis C is 
not related to service.  As previously stated, the veteran 
contends that his hepatitis C should be service-connected 
since it resulted from his tattoo revision.  However, the 
tattoo revision occurred prior to entrance into service, and 
therefore could not provide a basis for a grant of service 
connection.  The fact that it may have been performed for the 
purpose of qualifying for military service has no legal 
significance.  

The veteran has not shown a nexus to service.  There must be 
medical evidence linking his Hepatitis C to service.  The 
veteran contends in his substantive appeal form that he was 
previously an intravenous drug user, but stopped 
approximately 10 years prior to his diagnosis.  In February 
2005 when seeking treatment at the Linn County Department of 
Health Services, he related a possible cause as his sexual 
molestation approximately 8 years prior to his diagnosis.  
The veteran did not state his tattoo revision as the 
proximate cause.  Regardless, none of the possible causes are 
related to the veteran's service.  Service-connection for 
Hepatitis C is unwarranted.  

In sum, the preponderance of the evidence is against a 
finding that the veteran's Hepatitis C is causally related to 
his military service.  Thus, the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  Service connection 
for Hepatitis C is denied.      

 
ORDER

Service connection for a psychiatric disability, including 
bipolar disorder is denied.

Service connection for PTSD is denied.

Service connection for Hepatitis C is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


